UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4794


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ABEL RAMIREZ-LOPEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00309-TDS-3)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES ATTORNEY,   Greensboro, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Abel Ramirez-Lopez pleaded guilty pursuant to a

written plea agreement to one count of conspiracy to distribute

five   kilograms   or   more    of   cocaine   base,   in     violation   of   21

U.S.C. §§ 846, 841 (b)(1)(A) (2006).            The district court imposed

a 108-month sentence based on the Defendant’s qualification for

the safety valve provision.          Counsel for Defendant filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal and

concluding there were no issues to raise. Defendant did not file

a pro se supplemental brief.          The Government elected not to file

a brief.    Finding no error, we affirm.

            We evaluate a guilty plea based on the “the totality

of   the   circumstances”      surrounding     the   guilty    plea.      United

States v. Moussaoui, 591 F.3d 263, 278 (4th Cir 2010).                         The

Defendant did not move to withdraw his guilty plea, and this

court therefore reviews the adequacy of the plea pursuant to

Fed. R. Crim. P. 11 for plain error.            See United States v. Vonn,

535 U.S. 55, 58-59 (2002) (holding defendant who lets Rule 11

error pass without objection in the district court must satisfy

the plain-error test); United States v. Massenburg, 564 F.3d

337, 342 (4th Cir. 2009).        The district court properly conducted

the Rule 11 hearing and the record reveals that the Defendant’s

plea was knowing and voluntary.

                                       2
            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the   appropriate        advisory       Sentencing      Guidelines         range   and

consider it in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006).            Gall v. United States, 552 U.S. 38,

49-50 (2007); United States v. Lynn, 592 F.3d 572 (4th Cir.

2010).     Appellate review of a district court’s imposition of a

sentence,    “whether         inside,    just    outside,         or   significantly

outside the [g]uidelines range,” is for abuse of discretion.

Gall, 552 U.S. at 41.          The district court followed the necessary

procedural    steps      in    sentencing      the   Defendant,        appropriately

treating     the   Sentencing        Guidelines       as     advisory,       properly

calculating and considering the applicable Guidelines range, and

weighing the relevant § 3553(a) factors.                     After applying the

safety valve provision, the Defendant’s Guidelines range was 108

to 135 months.      The court imposed a 108-month sentence.                    If the

sentence is within the properly calculated Sentencing Guidelines

range, we apply a presumption on appeal that the sentence is

substantively reasonable.           United States v. Mendoza-Mendoza, 597

F.3d 212, 217 (4th Cir. 2010).                Such a presumption is rebutted

only if the defendant shows “that the sentence is unreasonable

when measured against the § 3553(a) factors.”                     United States v.

Montes-Pineda,     445    F.3d    375,     379   (4th      Cir.    2006)    (internal



                                          3
quotation marks omitted).              We conclude that the district court

did not abuse its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm     Ramirez-Lopez’s       conviction      and    sentence.

This   court     requires       that    counsel    inform      Ramirez-Lopez,          in

writing,    of   the    right    to    petition    the   Supreme    Court       of   the

United States for further review.                  If Ramirez-Lopez requests

that   a   petition     be    filed,    but    counsel   believes      that     such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel’s motion

must state that a copy thereof was served on Ramirez-Lopez.                            We

dispense    with       oral   argument        because    the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                          4